DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Responsive to communication filed on 3/10/2021.

Response to Arguments
Applicant's arguments filed 3/10/2021 have been fully considered but they are not persuasive. 

Applicant argues on pages 7-8 of the remarks:  Regarding claim 1, Schumacher does not disclose the claimed central dispatcher that broadcasts a trigger signal and forms a reference packet, because the Examiner maps Schumacher’s MCU 204 to the claimed central dispatcher and Schumacher’s circuits 213 and 214 for performing the claimed forming a reference packet.  I.e., the MCU 204 in Schumacher does not perform both broadcasting a trigger signal and forming reference packets; therefore, Schumacher does not obviate the claimed central dispatcher configured to broadcast a trigger signal and form reference packets.

Examiner’s response:  The Examiner respectfully disagrees.  Although Schumacher discloses separate circuits 213 and 214 for receiving the broadcasted trigger signal from MCU 204 and generating respective reference events (¶ 21), Schumacher additionally discloses “[i]t is understood that any two 

Applicant argues on pages 8 of the remarks:  Regarding claim 1, Schumacher does not obviate the claimed reference packet that indicates when the central dispatcher broadcasted the trigger signal to the plurality of performance monitors.

Examiner’s response:  The Examiner respectfully disagrees.  See new citations in rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 7, 11-14, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher (US 2019/0050021).

An integrated circuit device comprising: 
a plurality of clock domains each with a corresponding local clock (¶ 20, “Each SOC and accelerator couple includes its own oscillator, with an individual startup time, individual frequencies, individual drift due to temperature, and etc”, each SOC corresponds to a clock domain); 
a plurality of performance monitors each operating in different clock domain (Fig. 2, ¶ 21, “A first reference circuit 213 is connected to Trace Hub 1 module 207, which generates an incremental counter value (reference counter signal 217) and a reference entry signal 215, both transmitted to Trace Hub 1 207 for log entry correlation, later used to download the log for debugging”, each Trace Hub 207 and 210 corresponds to performance monitors); and 
a central dispatcher coupled to a reference clock (¶ 20, “Each SOC and accelerator couple includes its own oscillator”), the central dispatcher configured to: 
broadcast a trigger signal to the plurality of performance monitors (¶ 25, “the MCU may be described as a control circuit, which is configured to generate a reference signal”); 
form a reference packet indicating when the central dispatcher broadcasted the trigger signal to the plurality of performance monitors (¶ 23, “The reference circuits may be matched or synchronized, such that the resulting reference circuit events correspond to one another”), wherein the reference packet includes a first identification of the trigger signal and a reference clock value from the reference clock (¶ 24, “receiving the reference signal and creating a first reference event”); and 
save the reference packet in a memory (¶ 23, “This is displayed in a simplified manner in FIG. 3, wherein reference entry 1 from the first reference circuit is depicted as 301 at timestamp 000007. Corresponding reference entry 1 from the second reference circuit is depicted as 302 at timestamp 000011”; ¶ 24, “storing the first reference event within a first operations log associated with a first chip 403”), wherein each of the performance monitors is adapted to: 
respond to the trigger signal by forming a return packet to be saved in the memory (¶ 21, “The second reference circuit 214 is connected to Trace Hub 2 module 210, which generates an incremental counter value (reference counter signal 218) and a reference entry signal 216, both transmitted to Trace Hub 2 210 for log entry correlation”); and 
respond to the trigger signal by resetting one or more local performance counts (¶ 21, “counter 206 and counter 209 may be reset by a reset signal 220 from MCU 204 at some time to define a starting point for the reference circuits and trace hub log correlation”).
Schumacher does not expressly disclose a central dispatcher coupled to a reference clock; however, a person having ordinary skill in the art would have found the claimed central dispatcher coupled to a reference clock obvious in view of Schumacher’s disclosure of a security microcontroller unit in a logging synchronization system (¶¶ 20-21), wherein each system on chip module (SOC) has its own oscillator (¶ 20).

Regarding claim 2, Schumacher teaches: a router configured to: perform data reduction on the return packets from the performance monitors to form at least one aggregated return packet, and save the at least one aggregated return packet in the memory (¶ 22, “FIG. 3 shows a sample downloaded trace hub register, comprising entries from a first trace log and a second trace log. This figure includes four vertical columns, the first two vertical columns corresponding to trace hub one 207 and the second two vertical columns corresponding to trace hub two 210”).

Regarding claim 3, Schumacher teaches: each return packet includes: 
a local clock value based on the corresponding local clock (¶ 22, “the second vertical column shows a time stamp (shown generically as a numerical increment of one)”); 
a second identification of the trigger signal (¶ 23, “FIG. 3 includes four entries 301, 302, 303, and 304, which are reference entries and correspond to the reference circuitry 213 and 214, as provided by signals 215 and 216 due to status changes upon receipt of a signal by MCU 204”); and 
a local performance count (¶ 23, “FIG. 3 also includes four entries 305, 306, 307 and 308, which are numeric entries and correspond to reference circuit events from the first reference circuit 213 by signal 217 and the second reference circuit 214 by signal 218)”).

the first identification and the second identification are the same, the first identification being generated by the central dispatcher, and the second identification being generated by at least one of the performance monitors (¶ 23, “FIG. 3 includes four entries 301, 302, 303, and 304, which are reference entries and correspond to the reference circuitry 213 and 214, as provided by signals 215 and 216 due to status changes upon receipt of a signal by MCU 204”).

Regarding claim 7, Schumacher teaches: the first identification of the trigger signal indicates a total number of trigger signals broadcast by the central dispatcher (¶ 29, “The sequential nature of the reference circuit entries simplifies correlation. Thus, the first reference event and the second reference event may be corresponding or identical counter numbers created in response to a synchronously received impulse or signal”).

Regarding claim 11, Schumacher teaches: the integrated circuit device is a graphics processing unit (¶ 19, “the system data bus 132 connects the CPU 102, the one or more input devices 108, the system memory 104, and the graphics processing system 106”).

Claim(s) 12-14, 16, and 20 correspond(s) to claim(s) 1, 3-4, 7, and 11, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons.

Claim(s) 5-6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher, as applied above, and further in view of Voccio (US 2018/0203794).

Regarding claim 5, Schumacher does not teach, however, Voccio teaches: the central dispatcher is configured to receive a command (¶ 3, “distributed applications can be built like middleware and as a distributed system where requests for work are routed through a system of central queues with a number of dispatcher and worker units at the edges of an application”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the central dispatcher is configured to receive a command, as taught by Voccio, in the same way to the central dispatcher, as taught by Schumacher.  Both inventions are in the field of monitoring performance data of computing systems, and combining them would have predictably resulted in “further integration between tracing and process debugging”, as indicated by Voccio (¶ 3).

Regarding claim 6, Schumacher teaches: the command is one of a broadcast a trigger signal command, start broadcasting trigger signals periodically command, or a stop periodic broadcasting of trigger signals command (¶ 70, “one embodiment makes the communications or calls between components asynchronous with callbacks that get triggered when responses are received”).

. 

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher, as applied above, and further in view of Hiraoka (US 2006/0129999).

Regarding claim 8, Schumacher does not teach, however, Hiraoka teaches: the reference packet further includes a bookmark received by the central dispatcher (¶ 31, “as will be discussed hereinbelow the bookmark data may be produced and stored at irregular time intervals depending on the event triggering the production of the bookmark data”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the reference packet further includes a bookmark received by the central dispatcher, as taught by Hiraoka, in the same way to the central dispatcher, as taught by Schumacher.  Both inventions are in the field of monitoring performance data of computing systems, and combining them would have predictably resulted in “enabling the insertion of any type of processor information (e.g., processor and/or software performance information) to be included in a trace buffer”, as indicated by Hiraoka (¶ 1).
	
Claim(s) 17 correspond(s) to claim(s) 8, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher, as applied above, and further in view of Norrie (US 2020/0019483).

Regarding claim 9, Schumacher does not teach, however, Norrie teaches: the reference packet further includes a local clock value for the central dispatcher (¶ 12, “the predefined time value has a second binary data structure and the current time is indicated by a global time clock, and wherein the global time clock is used by the distributed processor units to generate one or more hardware event time stamps”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the reference packet further includes a local clock value for the central dispatcher, as taught by Norrie, in the same way to the central dispatcher, as taught by Schumacher.  Both inventions are in the field of monitoring performance data of computing systems, and combining them would have predictably resulted in “[e]ffective performance analysis of distributed software executing within distributed hardware components”, as indicated by Norrie (¶ 3).

Claim(s) 18 correspond(s) to claim(s) 9, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher, as applied above, and further in view of Kapoor (US 6,741,122).

the trigger signal comprises a binary level or edge trigger that can be transmitted on a single wire (col. 1:10-18, “there is a difference in propagation delay or phase between two or more signals transmitted along a set of signal lines in parallel, or with a single clock signal transmitted along a long wire”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the trigger signal comprises a binary level or edge trigger that can be transmitted on a single wire, as taught by Kapoor, in the same way to the trigger signal, as taught by Schumacher.  Both inventions are in the field of managing computing systems with separate clock domains, and combining them would have predictably resulted in “adjusting clock skew”, as indicated by Kapoor (col. 1:5-8).

Claim(s) 19 correspond(s) to claim(s) 10, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JACOB D DASCOMB/Primary Examiner, Art Unit 2199